Citation Nr: 0319491	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

The propriety of the initial 10 evaluation assigned following 
the grant of service connection for low back disability 
(characterized as chronic low back strain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to August 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating action of the RO which 
granted service connection and assigned a 10 percent 
disability evaluation chronic low back strain.  The veteran 
submitted a notice of disagreement was received in April 2000 
and the RO issued a statement of the case in May 2000.  A 
substantive appeal was received in July 2000.  

As the appeal regarding the evaluation of the service-
connected low back condition involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in March 2002, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence, 
consisting of the reports of VA examinations conducted in 
June 2003, has been added to the record.  However, the Board 
is unable to adjudicate the claim on appeal on the basis of 
such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matter is the most appropriate course of action, at this 
juncture.   

The Board also finds that further development of the claim on 
appeal is warranted.  The report of a June 2003 VA 
neurological examination reflects that examiner's opinion 
that the veteran has lumbar strain with super-imposed right-
sided L5 radiculopathy that "as likely as not" represents a 
progression of the veteran's service-connected back 
condition.  Hence, while the veteran's disability has 
historically been evaluated under Diagnostic Code 5295, for 
lumbosacral strain, it now appears that recharacterization of 
the service-connected disability, and evaluation of that 
disability under Diagnostic Code 5293, for intervertebral 
disc syndrome, is appropriate.  The RO should do so, in the 
first instance, to avoid prejudicing the veteran.

The Board notes, however, that the evidence of record 
currently does not include sufficient medical findings upon 
which to evaluate the low back disability.  In this regard, 
the Board notes that the rating criteria for evaluating 
intervertebral disc syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, DC 5393).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  As adjudication of the claim must 
involve consideration of both the former and revised criteria 
of Diagnostic Code 5293, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00; 65 Fed.Reg. 33422 (2000)), the veteran should undergo VA 
examination to obtain findings responsive to both the former 
and revised criteria.  The veteran is hereby advised that a 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the claims file any 
notice(s) of the examination(s) sent to him.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other notification and/or development action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim on appeal should include 
consideration of all applicable diagnostic criteria for 
evaluating the disability under consideration-i.e., 
Diagnostic Code 5295 and the former and revised criteria of 
Diagnostic Codes 5293.  Furthermore, because the appeal 
involves an original claim, the RO should consider whether 
"staged rating" is appropriate.  Fenderson, 12 Vet. App. at 
119.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
higher initial evaluation for service-
connected low back disability.  The letter 
should include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining all additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations at the 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and the report of that 
examination made available to the 
orthopedic examiner in connection with 
his/her examination.
The entire claims file must be made 
available to and reviewed by each 
physician designated to examine the 
veteran and the examination reports 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees, with normal 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Each report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back disability.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.
The neurological examiner should identify 
current neurological symptoms associated 
with the low back.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following:  sciatic 
neuropathy, characteristic pain, muscle 
spasm, and/or absent jerk.  
The orthopedic examiner should 
specifically report limitation of range 
of motion of the lumbar spine, indicate 
whether there is a listing of the whole 
spine to one side, and whether the 
Goldthwaite's sign is positive.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
low back disability.  In providing an 
assessment as to the severity of the 
disability, the examiner should comment 
upon the impact of the service-connected 
low back disability on the veteran's 
ability to engage in substantially 
gainful employment.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of such examination(s) sent 
to the veteran.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence (to particularly 
include all evidence added to the record 
since the March 2002 SSOC) and all 
pertinent legal authority (to include 
consideration of Diagnostic Code 5295 and 
the former and revised criteria of 
Diagnostic Code 5293).  The RO must also 
document its consideration of whether 
"staged rating," pursuant to the 
Fenderson decision, is warranted.  

8.  If the claim for a higher initial 
rating for service-connected low back 
disability is denied, the RO must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




